In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00079-CR


                           MARK ALAN JACKSON, APPELLANT

                                             V.

                            THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 84th District Court
                                   Hutchinson County, Texas
                Trial Court No. 11,712, Honorable Curt W. Brancheau, Presiding

                                      March 21, 2019

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant Mark Alan Jackson attempts to appeal the trial court’s judgment finding

him incompetent to stand trial and committing him to a mental health facility pursuant to

article 46B of the Texas Code of Criminal Procedure. We dismiss the appeal for want of

jurisdiction.
      Appellant was indicted for aggravated assault by use of a deadly weapon.1 On

February 20, 2019, the trial court issued an “Amended Judgment – Defendant

Incompetent With a Probability of Recovery.” The trial court determined that appellant

was mentally incompetent to stand trial and ordered his commitment to a mental health

facility for competency restoration for a period not to exceed 120 days. See TEX. CODE

CRIM. PROC. ANN. arts. 46B.005(b), 46B.073 (West 2018). Appellant timely filed this

appeal.


      Generally, this court only has jurisdiction to consider an appeal by a criminal

defendant where there has been a judgment of conviction. McKown v. State, 915 S.W.2d
160, 161 (Tex. App.— Fort Worth 1996, no writ) (per curiam). We do not have jurisdiction

to review interlocutory orders unless that jurisdiction has been expressly granted by law.

See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); Abbott v. State, 271
S.W.3d 694, 696–97 (Tex. Crim. App. 2008).


      The trial court’s judgment finding appellant incompetent and temporarily

committing him to a mental health facility for competency restoration is not a judgment of

conviction.     Further, there is no statutory or constitutional provision allowing an

interlocutory appeal from such an order. See TEX. CODE CRIM. PROC. ANN. art. 46B.011

(West 2018) (“Neither the state nor the defendant is entitled to make an interlocutory

appeal relating to a determination or ruling under Article 46B.005.”); Queen v. State, 212
S.W.3d 619, 622-23 (Tex. App.—Austin 2006, no pet.) (holding that an order temporarily

committing a defendant for competency restoration is an interlocutory order and



      1   TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).

                                                  2
dismissing appeal for want of jurisdiction).    Therefore, we lack jurisdiction over this

interlocutory appeal.


      The appeal is dismissed for want of jurisdiction.


                                                          Per Curiam


Do not publish.




                                            3